Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Final Office Action based on application 17/256270 filed 01/04/2022.     
Claims 1-4, 6-10 & 16-19 have been examined and fully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1. Claims 1 & 7 and those that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claims 1 & 7 it is unclear how one compound, “lysophosphatidylethanolamine” can “comprise” another compound “myristic acid”. Wouldn’t lysphophatidylethanolamine on consist of lysophosphatidylethanolamine? This would seem the case, otherwise, the compound would not be lysophosphatidylethanolamine, but something else, or instead it would be lysophosphatidylcholine AND something else. Correction is required in the claim language.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3. Claims 1-4, 6-10 & 16-19 are rejected under 35 U.S.C. 103(a) as being obvious over LUCZAJ W ET AL: "Phospholipidomic Analysis Reveals Changes in Sphingomyelin and Lysophosphatidylcholine Profiles in Plasma from Patients with Neuroborreliosis"(as cited on IDS dated 12/28/2020 in view of Kelavkar in US 20150192597 and further in view of BLAHO in Lipidomic Analysis of Dynamic Eicosanoid Responses during the “Induction and Resolution of Lyme Arthritis”(as cited on IDS dated 12/28/2020).
 
	With respect to Claims 1, 7 & 16-17, LUCZAJ et al. teach of detecting phospholipids in lyme disease patients and making a diagnosis of nueroborreliois in the patients(abstract). LUCZAJ et al. further teach of analyzed the plasma PL profiles of neuroborreliosis patients (x = 8) and healthy volunteers (n = 8) using lipidomic approach. Significant increases in the lysophosphatidylcholines LysoPtdCho 16:0 and LysoPtdCho 18:2 were observed. The plasma of neuroborreliosis patients appeared to have an increased relative abundance of sphingomyelin CerPCho d18:1/24:1 and a decrease in CerPChod18:0/18:0(abstract). LUCZAJ et al. even further teach of detecting phosphatidylethanolamine and specifically that higher levels of this when compared to the control and indicative of the lyme disease, as is instantly claimed(levels 
	Kelavkar et al. however is used to remedy this. Kelavkar et al specifically teach of method of diagnosing the presence of cancer. The method comprises obtaining a bio-sample from the subject and then extracting lipids from the bio-sample so as to form a serum of extracted lipids. Then the method includes combining a plurality of profiling substances to the serum of extracted lipids so as to form a profiling mixture. From the profiling mixture, the method identifies the amount and weight of a panel of biomarkers, wherein the panel of biomarkers comprise ePC 38:5, PC 40:3, and PC 42:4. Then said panel of biomarkers may be compared to a prediction ratio of the panel of biomarkers, whereby the comparison to the prediction ratio predicts the presence or absence of cancer in the subject (abstract) or predicts/detects any disease states (paragraph 0012 & 0016). Kelavkar et al. further teach of detecting 14:0-lysoPE (4 LysoPE(14:0))(myristic acid)(Claims 1 & 4, paragraphs 0006 & 0014).  KELAVKAR et al. also teach of using LC-MS (paragraph 0014). It would have been obvious to one of ordinary skill in the art to use the biomarkers, specifically lysoPE as is done in KELAVKAR to detect lyme disease as is done in LUCZAJ due to the advantage having a robust profile of disease biomarkers offers for accurate disease detection (KELAVKAR, paragraph 0016). 

	With respect to Claims 2-4, & 8-10, LUCZAJ et al. teach of analyzing the plasma of human patients (abstract).
	With respect to Claim 6, LUCZAJ et al. teach of diagnosis of nueroborreliois in the patients (abstract).
Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive. 
he prior 101 rejection was overcome due to the instantly claimed claim amendment added of specifying that the measurement method is mass spectrometry liquid chromatography. The 112 rejection, has been amended as shown above.
Applicant argues that LUCZAJ et al. do not teach of lysophosphatidylethanolamine “comprising” myristic acid. The examiner sees this, but would like to point out that this was in fact why the KELEVKAR reference was used. But further on the LUCAJ reference first….especially since it is not clear what applicant means by lysophosphatidylethanolamine “comprising” myristic acid, the teachings of LUCZAJ would make it obvious to test for varying metabolites of lysophosphatidylethanolamine for detection of Lyme disease—of which one, “comprising myristic acid,” would be one of since phospholipid metabolites are known to participate in the inflammatory response for lyme disease(Page 93, column 2, last paragraph).
Applicant further argues that the prior art references do not teach of measuring the lysophosphatidylethanolaimine compounds being 10 times higher compared to the reference. With respect to this, LUCZAJ et al. even further teach of detecting phosphatidylethanolamine and specifically that higher levels of this when compared to the control and indicative of the lyme disease, as is instantly claimed(levels 10 times as high as control would obvious to once of ordinary skill in the art to indicate lyme disease as the instant reference teaches less than 10 times more indicates lyme disease so it would be obvious that more than that would also indicate lyme disease)(figure 6)
Applicant argues that KELAVKAR is not applicable since it is specific to teaching of cancer and not lyme disease. The examiner disagrees, and KELAVKAR et al is used 
Applicant argues that KELAVKAR’s teaching of 14:0-lysoPE(Claims 1 & 4, paragraphs 0006 & 0014), is not the same as applicant’s claiming of (LysoPE(14:0)), which is “comprising myristic acid”. The examiner disagrees. As shown above, it is not clear how one specific compound, lysophosphatidylethanolamine, can “comprise” and entirely different compound. If applicant means that the lysophatidylethanolamine has some kind of specific functional groups or a specific incorporated backbone or something like that, it needs to be claimed, as what is instantly claimed is not clear. Also, as KELAVKAR et al. do in fact teach of the claimed molecule 14:0-lysoPE(Claims 1 & 4, paragraphs 0006 & 0014), reads on applicant’s claiming of (LysoPE(14:0).
With respect to BLAHO, though it is unclear what applicant is arguing with respect to this, the examiner would like to point out that BLAH was only used to teach of detecting eicosanoids and other lipid biomarkers and using them to predict lyme arthritis (abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797